Opinion issued
March 3, 2011

In
The
Court of
Appeals
For
The
First District
of Texas
————————————
NO. 01-09-01005-CV
———————————
Clarence Lewis, III
d/b/a Motown Mortgage,
Appellant
 
V.
 
John L. Hickman,
J.R., d/b/a the Living Word Faith Center, Appellee

 

 
On Appeal from the 400th
District Court
Fort Bend County, Texas

Trial Court Case No. 09-DCV-169880
 

 
 
MEMORANDUM
OPINION
 
          Clarence
Lewis III d/b/a Motown Mortgage appeals the trial court’s rendering of summary
judgment for Bishop John L. Hickman Jr. d/b/a The Living Word Faith
Center.  The record shows, however, that
Hickman’s counterclaim has not been disposed of by the trial court.  Because the order
granting summary judgment does not dispose of all claims and all parties, it is
not a final order or judgment.  See Lehmann
v. Har-Con Corp.,
39 S.W.3d 191, 200 (Tex. 2001).  If a trial court has not entered a final and
appealable order, we have jurisdiction to hear an interlocutory appeal only if
authorized by statute.  Stary v. DeBord, 967 S.W.2d 352, 352–53 (Tex.
1998).  After being notified that
this appeal was subject to dismissal and given a opportunity to respond, neither
side responded.  We therefore dismiss for
want of jurisdiction.  See Tex. R. App. P. 42.3(a) (allowing
involuntary dismissal of case).  
This cause  is dismissed for want of jurisdiction.  All pending motions are denied.
PER CURIAM
 
Panel consists of Justices
Jennings, Higley, and Brown.